 



SETTLEMENT AGREEMENT

 

This Settlement Agreement (this “Agreement”) is entered into as of December 8,
2017 (the “Effective Date”) by and among UAHC Ventures LLC, a Nevada limited
liability company (“Lender”), MGT Capital Investments, Inc., a Delaware
corporation (“Company”), and MGT Mining Two, Inc., a Delaware corporation
(“Mining Sub”, and together with Company, “Borrower”). Capitalized terms used in
this Agreement without definition shall have the meanings given to them in the
Note (defined below). Each of Borrower and Lender is sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”

 

A. Borrower previously sold and issued to Lender that certain Secured
Convertible Promissory Note dated August 18, 2017 in the original principal
amount of $2,410,000.00 (the “Note”) and that certain Warrant to Purchase Shares
of Common Stock (the “Warrant”) pursuant to that certain Securities Purchase
Agreement dated August 18, 2017 by and between Lender and Borrower (the
“Purchase Agreement,” and together with the Note, the Warrant, and all other
documents entered into in conjunction therewith, the “Transaction Documents”).

 

B. Certain disputes have arisen between the Parties regarding the Lender
Conversion Price applicable to Lender Conversions under the Note and the
Exercise Price (as defined in the Warrant) to be used for exercises of the
Warrant (the “Disputes”).

 

C. Lender and Borrower have agreed, subject to the terms, amendments, conditions
and understandings expressed in this Agreement, to settle the Disputes as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1. Recitals. Each of the Parties hereto acknowledges and agrees that the
recitals set forth above in this Agreement are true and accurate, are
contractual in nature, and are hereby incorporated into and made a part of this
Agreement.

 

2. Lender Conversion Price; Exercise Price. Borrower and Lender agree that,
notwithstanding the terms of the Note and the Warrant, the Lender Conversion
Price and the Exercise Price shall each be equal to $0.75 per share of Common
Stock as of the Effective Date.

 

3. Delivery of Conversion Shares. By its execution below, Company acknowledges
its receipt of the Conversion Notice attached hereto as Exhibit A, pursuant to
which Company agrees to deliver to Lender 3,381,816 Conversion Shares (the
“Conversion Shares”), notwithstanding any contrary terms in the Note. Company
agrees to deliver the Conversion Shares to Lender in the manner prescribed in
the Note for delivery of Conversion Shares; provided, however, that to the
extent Company’s delivery of the Conversion Shares would cause Lender’s
ownership of Company’s Common Stock to exceed the Ownership Limitation (as
defined below), Company agrees to reserve the applicable Ownership Limitation
Shares for the exclusive benefit of Lender and to issue such Ownership
Limitation Shares to Lender upon Lender’s delivery of notices to Company of the
number of Ownership Limitation Shares that may be delivered to Lender without
causing Lender to exceed the Maximum Percentage. Upon Lender’s receipt of all of
the Conversion Shares, Borrower shall be deemed to have paid the entire
Outstanding Balance of the Note in full.

 

 

 

 

4. Warrant Shares; Cap. Borrower and Lender agree that, notwithstanding the
terms of the Warrant, the number of Exercise Shares (as defined in the Warrant)
exercisable under the Warrant is hereby increased to 1,206,667. Moreover,
Borrower and Lender further agree that the number of Delivery Shares (as defined
in the Warrant) deliverable under the Warrant shall not exceed 3,620,001.

 

5. Ownership Limitations. Borrower and Lender agree that, notwithstanding the
Maximum Percentages set forth in the Note and the Warrant, as of the Effective
Date the Maximum Percentages for each of the Note and the Warrant shall be equal
to 4.99%. Moreover, and notwithstanding Company’s obligation to deliver the
Conversion Shares to Lender pursuant to Section 3 above or its obligations to
deliver Delivery Shares to Lender pursuant to the terms of the Warrant (such
Conversion Shares and Delivery Shares, together, the “Shares”), each of Company
and Lender acknowledge and agree that such deliveries are subject to the
ownership limitation provisions set forth in Section 12 of the Note and Section
2.2 of the Warrant, respectively (the “Ownership Limitation”), and in the event
the number of Shares Company is required to deliver to Lender exceeds the
applicable Maximum Percentage (as amended above), Company agrees to reserve the
Ownership Limitations Shares for the exclusive benefit of Lender and deliver
such Ownership Limitation Shares to Lender in accordance with the terms of
Section 12 of the Note and Section 2.2 of the Warrant, as applicable. In
furtherance thereof, Company agrees to cause its transfer agent to establish a
separate reserve of shares of Common Stock equal to the number of Ownership
Limitation Shares Company is required to reserve pursuant to Section 12 of the
Note and Section 2.2 of the Warrant, respectively, upon Lender’s delivery of
written request to Company and its transfer agent. Company agrees that it may
not deny any exercise of the Warrant or Conversion of the Note on the grounds
that such exercise would cause the number of shares of Common Stock owned by
Lender to exceed the Maximum Percentage; rather, in such event Company shall
comply with the terms of Section 12 of the Note and Section 2.2 of the Warrant,
as applicable, and continue delivering Shares to Lender pursuant to such
provisions.

 

6. Restrictions on Sales of Shares.

 

(a) Volume Limitation. Lender agrees that, with respect to the sale of any
Shares by it and Iliad Research and Trading, L.P., a Utah limited partnership
and affiliate of Lender (“Iliad,” and together with Lender, “Investor”),
Investor’s Net Sales (as defined below) of such Shares shall not exceed (i)
twelve percent (12%) of Company’s daily dollar trading volume on any given
Trading Day (which, for purposes hereof, means the number of shares traded
during such Trading Day multiplied by the volume weighted average price per
share for such Trading Day), and (ii) ten percent (10%) of Company’s weekly
dollar trading volume in any given week (which, for purposes hereof, means the
number of shares traded during such calendar week multiplied by the volume
weighted average price per share for such week) (the “Volume Limitation”). For
the avoidance of doubt, the Volume Limitation shall apply to Lender and Iliad in
the aggregate, as determined by Lender and Iliad, and there shall be no separate
cap or limitation applicable to either Lender or Iliad. For purposes of this
Agreement, the term “Net Sales” means the gross proceeds from sales of the
Shares sold in a calendar week minus any trading commissions or costs associated
with clearing and selling such Shares minus the purchase price paid for any
shares of Common Stock purchased on the open market during such week. For the
avoidance of doubt, any amounts received by Investor in connection with previous
sales of shares either entity acquired in any way shall not be deemed to be Net
Sales.

 

2

 

 

(b) Breach of Volume Limitation. Borrower and Lender agree that in the event
Investor breaches the Volume Limitation where its Net Sales of Shares during any
given period exceed the dollar volume it is permitted to sell during such period
pursuant to the Volume Limitation (such excess, the “Excess Sales”), then in
such event, as Borrower’s sole and exclusive remedy for such breach (and which
breach may not be used as a defense to Borrower’s performance of its obligations
hereunder), Investor shall be obligated to pay to Borrower in cash a fee in the
amount of 25% of the Excess Sales (the “Excess Sales Fee”) upon Borrower’s
delivery to Investor of a written notice setting for its basis for charging such
Excess Sales Fee. For illustration purposes only, if Company’s weekly dollar
trading volume was $400,000.00 for a calendar week, Investor would be entitled
to Net Sales of up to $40,000.00 during that week. If Investor’s Net Sales for
such week were equal to $50,000.00, and Investor had sold the maximum number of
Shares it could within the Volume Limitation during each prior week, then in
such event Investor would be obligatd to pay to Borrower an Excess Sales Fee in
the amount of $2,500.00 (($50,000.00 - $40,000.00) x 25%). For the avoidance of
doubt, in such event Investor shall be entitled to retain the Excess Sales and
shall have no obligation to return the Excess Sales to Borrower.

 

7. Failure to Comply. Borrower understands that the amendments to the
Transaction Documents set forth herein, Lender’s agreement to settle the Note
for the Conversion Shares, and all other obligations, restrictions, and
limitations of or on Lender hereunder shall terminate immediately upon the
occurrence of any breach of this Agreement (including, without limitation,
Borrower’s failure to deliver Conversion Shares as and when required hereunder).
In any such case, Lender may seek all recourse available to it under the terms
of the Transaction Documents, this Agreement, or applicable law following any
breach.

 

8. Representations, Warranties and Agreements. In order to induce Lender to
enter into this Agreement, Borrower, for itself, and for its affiliates,
successors and assigns, hereby acknowledges, represents, warrants and agrees as
follows:

 

(a) Borrower has full power and authority to enter into this Agreement and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent or
approval of Borrower, and no consent, approval, filing or registration with or
notice to any governmental authority is required as a condition to the validity
of this Agreement or the performance of any of the obligations of Borrower
hereunder.

 

(b) All understandings, representations, warranties and recitals contained or
expressed in this Agreement are true, accurate, complete, and correct in all
respects; and no such understanding, representation, warranty, or recital fails
or omits to state or otherwise disclose any material fact or information
necessary to prevent such understanding, representation, warranty, or recital
from being misleading. Borrower acknowledges and agrees that Lender has been
induced in part to enter into this Agreement based upon Lender’s justifiable
reliance on the truth, accuracy, and completeness of all understandings,
representations, warranties, and recitals contained in this Agreement. There is
no fact known to Borrower or which should be known to Borrower which Borrower
has not disclosed to Lender on or prior to the date hereof which would or could
materially and adversely affect the understandings of Lender expressed in this
Agreement or any representation, warranty, or recital contained in this
Agreement.

 

3

 

 

(c) Except as expressly set forth in this Agreement, Borrower acknowledges and
agrees that neither the execution and delivery of this Agreement nor any of the
terms, provisions, covenants, or agreements contained in this Agreement shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Judgment or
applicable law related thereto.

 

(d) Borrower has no defenses, affirmative or otherwise, rights of setoff, rights
of recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Lender, directly or indirectly, arising out of, based
upon, or in any manner connected with, the transactions contemplated hereby,
whether known or unknown, which occurred, existed, was taken, permitted, or
begun prior to the execution of this Agreement. To the extent any such defenses,
affirmative or otherwise, rights of setoff, rights of recoupment, claims,
counterclaims, actions or causes of action exist or existed, such defenses,
rights, claims, counterclaims, actions and causes of action are hereby waived,
discharged and released. Borrower hereby acknowledges and agrees that the
execution of this Agreement by Lender shall not constitute an acknowledgment of
or admission by Lender of the existence of any claims or of liability for any
matter or precedent upon which any claim or liability may be asserted.

 

(e) Borrower hereby acknowledges that it has freely and voluntarily entered into
this Agreement after an adequate opportunity and sufficient period of time to
review, analyze, and discuss (i) all terms and conditions of this Agreement,
(ii) any and all other documents executed and delivered in connection with the
transactions contemplated by this Agreement, and (iii) all factual and legal
matters relevant to this Agreement and/or any and all such other documents, with
counsel freely and independently selected by Borrower (or had the opportunity to
be represented by counsel). Borrower further acknowledges and agrees that it has
actively and with full understanding participated in the negotiation of this
Agreement and all other documents executed and delivered in connection with this
Agreement after consultation and review with its counsel (or had the opportunity
to be represented by counsel), that all of the terms and conditions of this
Agreement and the other documents executed and delivered in connection with this
Agreement have been negotiated at arm’s-length, and that this Agreement and all
such other documents have been negotiated, prepared, and executed without fraud,
duress, undue influence, or coercion of any kind or nature whatsoever having
been exerted by or imposed upon any Party by any other Party. No provision of
this Agreement or such other documents shall be construed against or interpreted
to the disadvantage of any Party by any court or other governmental or judicial
authority by reason of such Party having or being deemed to have structured,
dictated, or drafted such provision.

 

(f) Borrower is solvent as of the date of this Agreement, and none of the terms
or provisions of this Agreement shall have the effect of rendering Borrower
insolvent. The terms and provisions of this Agreement and all other instruments
and agreements entered into in connection herewith are being given for full and
fair consideration and exchange of value.

 

4

 

 

(g) There are no proceedings or investigations pending or threatened before any
court or arbitrator or before or by, any governmental, administrative, or
judicial authority or agency, or arbitrator, against Borrower.

 

(h) There is no statute, regulation, rule, order or judgment and no provision of
any mortgage, indenture, contract or other agreement binding on Borrower, which
would prohibit or cause a default under or in any way prevent the execution,
delivery, performance, compliance or observance of any of the terms and
conditions of this Agreement and/or any of the other documents executed and
delivered in connection with this Agreement.

 

(i) Borrower has not received any cash or property consideration in any form
whatsoever for entering into this Agreement.

 

10. Arbitration. By its execution of this Agreement, each Party agrees to be
bound by the Arbitration Provisions (as defined in the Purchase Agreement) set
forth as an exhibit to the Purchase Agreement and the Parties agree to submit
all Claims (as defined in the Arbitration Provisions) arising under this
Agreement or any Transaction Document or other agreement between the Parties and
their affiliates to binding arbitration pursuant to the Arbitration Provisions.

 

11. Governing Law; Venue. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah without regard to the principles
of conflict of laws. Each Party consents to and expressly agrees that the
exclusive venue for arbitration of any dispute arising out of or relating to
this Agreement or any Transaction Document or the relationship of the Parties or
their affiliates shall be in Salt Lake County, Utah. Without modifying the
Parties obligations to resolve disputes hereunder or under any Transaction
Document pursuant to the Arbitration Provisions, each Party hereto submits to
the exclusive jurisdiction of any state or federal court sitting in Salt Lake
County, Utah in any proceeding arising out of or relating to this Agreement and
agrees that all Claims in respect of the proceeding may only be heard and
determined in any such court and hereby expressly submits to the exclusive
personal jurisdiction and venue of such court for the purposes hereof and
expressly waives any claim of improper venue and any claim that such courts are
an inconvenient forum. Each Party hereto hereby irrevocably consents to the
service of process of any of the aforementioned courts in any such proceeding by
the mailing of copies thereof by registered or certified mail, postage prepaid,
to its address as set forth in the Purchase Agreement, such service to become
effective ten (10) days after such mailing. BORROWER HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

12. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or other electronic transmission (including email) shall constitute
effective execution and delivery of this Agreement as to the Parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
Parties transmitted by facsimile transmission or other electronic transmission
(including email) shall be deemed to be their original signatures for all
purposes.

 

5

 

 

13. Attorneys’ Fees. In the event of any arbitration or action at law or in
equity to enforce or interpret the terms of this Agreement, the Parties agree
that the Party who is awarded the most money shall be deemed the prevailing
Party for all purposes and shall therefore be entitled to an additional award of
the full amount of the attorneys’ fees and expenses paid by such prevailing
Party in connection with the arbitration, litigation and/or dispute without
reduction or apportionment based upon the individual claims or defenses giving
rise to the fees and expenses. Nothing herein shall restrict or impair an
arbitrator’s or a court’s power to award fees and expenses for frivolous or bad
faith pleading.

 

14. No Reliance. Borrower acknowledges and agrees that neither Lender nor any of
its officers, directors, members, managers, equity holders, representatives or
agents has made any representations or warranties to Borrower or any of its
agents, representatives, officers, directors, or employees except as expressly
set forth in this Agreement and, in making its decision to enter into the
transactions contemplated by this Agreement, Borrower is not relying on any
representation, warranty, covenant or promise of Lender or its officers,
directors, members, managers, equity holders, agents or representatives other
than as set forth in this Agreement.

 

15. Severability. If any part of this Agreement is construed to be in violation
of any law, such part shall be modified to achieve the objective of the Parties
to the fullest extent permitted and the balance of this Agreement shall remain
in full force and effect.

 

16. Entire Agreement. This Agreement and all other documents referred to herein,
supersede all other prior oral or written agreements between Borrower, Lender,
its affiliates and persons acting on its behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the Parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither Lender nor Borrower makes any representation, warranty,
covenant or undertaking with respect to such matters.

 

17. Amendments. This Agreement may be amended, modified, or supplemented only by
written agreement of the Parties. No provision of this Agreement may be waived
except in writing signed by the Party against whom such waiver is sought to be
enforced.

 

18. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns. This
Agreement or any of the severable rights and obligations inuring to the benefit
of or to be performed by Lender hereunder may be assigned by Lender to a third
party, including its affiliates, in whole or in part. Borrower may not assign
this Agreement or any of its obligations herein without the prior written
consent of Lender.

 

19. Time of Essence. Time is of the essence of this Agreement.

 



20. Notices. Unless otherwise specifically provided for herein, all notices,
demands or requests required or permitted under this Agreement to be given to
Borrower or Lender shall be given at such address as has been previously
provided to the other Party.

 

21. Further Assurances. Each Party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
Party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]

 

6

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

  BORROWER:         MGT CAPITAL INVESTMENTS, INC.                         By:  
  Name:     Title:           MGT MINING TWO, INC.         By:     Name:    
Title:  

 

  LENDER:         UAHC VENTURES LLC         By: United American Healthcare
Corporation         By:       John M. Fife, President

 

ACKNOWLEDGED AND AGREED   WITH RESPECT TO SECTION 6 ONLY:         ILIAD RESEARCH
AND TRADING, L.P.         By: Iliad Management, LLC, its General Partner        
By: Fife Trading, Inc., its Manager         By:       John M. Fife, President  

 

[Signature Page to Settlement Agreement]

 

 

 

 

EXHIBIT A

 

CONVERSION NOTICE

 

 

 

 